      Case 2:19-cv-01278-TLN-AC Document 11 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO BURGOS,                                  No. 2:19-cv-01278-TLN-AC
12                        Plaintiff,
13            v.                                         ORDER
14    C. PRIMM, et al.,
15                        Defendants.
16

17           Plaintiff Francisco Burgos (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 6, 2021, the magistrate judge issued findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 10.) No timely

23   objections to the findings and recommendations have been filed.

24           The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27           1. The Findings and Recommendations issued July 6, 2021 (ECF No. 10), are ADOPTED

28   in full, and
                                                        1
     Case 2:19-cv-01278-TLN-AC Document 11 Filed 08/31/21 Page 2 of 2


 1          2. This action is DISMISSED without prejudice for failure to amend the complaint. See

 2   Fed. R. Civ. P. 41(a)(2); L.R. 110.

 3          The Clerk of the Court is directed to close this case.

 4          IT IS SO ORDERED.

 5   Dated: August 30, 2021

 6

 7

 8

 9                                                  Troy L. Nunley
                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
